Citation Nr: 1125651	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-39 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for basal cell carcinoma, left temporal area. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of April 2007 by the Department of Veterans Affairs (VA) in Jackson, Mississippi, Regional Office (RO) and was subsequently transferred to the Nashville, Tennessee, RO.

In May 2010, the Board issued a decision which denied service connection for basal cell carcinoma, left temporal area.

In January 2011, a Joint Motion for Remand (Joint Motion) was filed with the United States Court of Appeals for Veterans Claims (Court), requesting that the issues be remanded for additional development.  Later that month, the Court issued an order which vacated the Board's May 2010 decision, and remanded the case to the Board for compliance with the Joint Motion and readjudication consistent with its order.  

Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the claim of entitlement to service connection for basal cell carcinoma, left temporal area.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such interment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3) (2010).

Diseases presumptively service connected for radiation- exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d) (2010).

Nonetheless, if a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  See 38 C.F.R. § 3.311(b)(2) (2010).

The record confirms that the Veteran was diagnosed with basal cell carcinoma which is a radiogenic disease under 38 C.F.R. § 3.311.  That regulation provides that in all cases in which it is established that a radiogenic disease first became manifest after service, and the disease is not subject to the presumptive periods provided in 38 C.F.R. §§ 3.307, 3.309, an assessment will be made as to the radiation dose or doses.  38 C.F.R. § 3.311(a).  If exposure is confirmed, the claim will be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) for further disposition.

The Veteran claims that during the three years he was in service, he was exposed to radiation while arming warheads.  He stated he was told by his doctor that his basal cell carcinoma was due to radiation exposure.  See Statement in Support of Claim, dated May 2006.  At a Decision Review Officer (DRO) Conference in July 2008, the Veteran stated he armed nuclear artillery rounds and that no one he served with could provide corroborating statements as his occupation was classified and he did not discuss it with anyone.  See DRO Conference Report, dated July 2008.

According to the Veteran's military personnel records the Veteran was overseas during active duty with Battery A, 3rd Battalion, 76th Artillery USAREUR.  See DD 214.  In addition, he had completed training for XM454/XM455 special weapons system from February to April 1965.  See Statement of Training, dated April 1965.  Furthermore, a Briefing Certificate signed by the Veteran in May 1965 indicated that he was involved in handling classified information and pledged to secure such information.  See Briefing Certificate, dated May 1965.

In July and August 2006, the RO requested information from the Department of the Army regarding the possible radiation exposure during the Veteran's military service.  However, there was no mention regarding the Veteran's training on XM454/XM455 special weapons systems from February to April 1965.

In a November 2006 letter the Department of the Army responded that a search was conducted by the Veteran Radiation Exposure Investigations Program (VREIP) within the U.S. Army Center for Health Promotion and Preventive Medicine.  The U.S. Army Dosimetry Center at Redstone Arsenal, Alabama, stated, "they are not in possession of any record of [the Veteran] being occupationally exposed to ionizing radiation while in service."  See Department of the Army letter, dated November 2006.

Therefore, on remand, as the previous request for information to the Department of Army was insufficient, another attempt for records should be made.  If it is determined that the Veteran was occupationally exposed to ionizing radiation during service, the VA must forward the Veteran's claims file to the Under Secretary for Health for preparation of a probable dose estimate to comply with 38 C.F.R. § 3.311(a)(2)(iii).  All pertinent records, to include copies of pertinent records are to be forwarded to the Under Secretary of Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  After that, if it is determined that the Veteran was exposed to ionizing radiation, the claims file should be referred to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(b)(1)

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Proponency Office for Preventative Medicine - San Antonio (located at 2050 Worth Road, Suite 25, Fort Sam Houston, TX, 79234-6025); the National Personnel Records Center (NPRC); and the Dosimetry Branch, U.S. Army Radiation Standards and Dosimetry Laboratory at Redstone Arsenal requesting a DD 1141, Record of Exposure to Ionizing Radiation, or equivalent record of occupational radiation exposure.  

The Department of the Army should be asked to indicate whether any of the assignments and duties performed by the Veteran meet the definition of a "radiation-risk activity" under 38 C.F.R. § 3.309.  Specifically, they should be notified that the Veteran completed training for XM454/XM455 special weapons system from February to April 1965 and that he was involved in handling classified information.

All records and/or responses received should be associated with the claims file.  The VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's active duty service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  If any records sought are not obtained, VA should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After completion of the above instruction, forward the claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's probable dose exposure to ionizing radiation in service.  See 38 C.F.R. § 3.311(a)(2)(iii) (2010).

3.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review that dose estimate and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) (2010) and complete such development.  If exposure is confirmed, the claim is to be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) for further disposition.

4. After completion of the above, the AMC should review the Veteran's claims in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


